Exhibit 99.2 SENECA FOODS CORPORATION Manager Profit Sharing Bonus Plan (As Amended and Restated) 1.PRELIMINARY MATTERS Name – The Plan evidenced by this instrument shall be known as the Seneca Foods Corporation Manager Profit Sharing Bonus Plan. Purpose – This Plan is designed as a bonus plan to provide for the payment of profit sharing benefits to Eligible Employees. 1.3Effective Date – This planas amended and restated shall be effective April 1, 2009. The plan was originally effective April 1, 2006. 2.DEFINITIONS “Aged Stock” means all inventories which are purchased or produced during the pack season that began 18 months or longer before the end of the fiscal year for which the bonus pertains, with the exception of pumpkin which shall be 24 months or longer before the end of the fiscal year for which the bonus pertains. “Base Salary” means the base salary paid to an employee during the fiscal year and while the employee was an Eligible Employee. “Board of Directors” means the Board of Directors of the Corporation. “Bonus Base” means the amount calculated as such under Section 3.2. “Bonus Pool” means the calculated amount available for distribution in any fiscal year pursuant to this Plan. “Class A Common Stock” means the Class A common stock, $0.25 par value, of the Corporation. “Class B Common Stock” means the Class B common stock, $0.25 par value, of the Corporation. “Common Stock” means Class A Common Stock and Class B Common Stock or either of those classes of the Corporation’s common stock. 2.9“Corporation” means Seneca Foods Corporation. “Disability” means the inability to engage in any occupation or employment for remuneration or profit that would qualify an employee for disability benefits under the Federal Social Security Act. “Division” means any present or future division of the Corporation or a Subsidiary. “Eligible Employee” means an employee employed by the Corporation or a Subsidiary in one of the eligible positions, which are determined by the Executive Committee in its discretion. “Executive Committee” means the committee consisting of senior executives of the Corporation as appointed by the Board of Directors from time to time. “Loss Year” means a fiscal year in which a loss had occurred or for which a loss carryforward shall apply. “Normal Retirement” means an employee’s retirement at age 65 or at any earlier age approved by the Executive Committee with specific reference to this Plan. “Plan” means the Seneca Foods Corporation Executive Profit Sharing Bonus Plan as set forth in this document, as amended from time to time. “Subsidiary” means any entity of which a majority of any class of equity security or ownership interest is owned, directly or indirectly, by the Corporation. 3.ALLOCATION OF PROFITS Allocation Formula – For each fiscal year, the Corporation shall calculate the Bonus Base.If Pre-Tax Profit as defined in Section 3.3 for the fiscal year equals or exceeds the Bonus Base, all Eligible Employees shall be eligible to receive payment of a bonus under the Plan.The amount of the bonus shall be determined by the level at which the Pre-Tax Profit exceeds the Bonus Base, according to the schedule in Section 3.2.2, subject toSections 3.2.3, 3.4, and 4.If the Bonus Base exceeds Pre-Tax Profit, then no bonuses shall be paid under the Plan. 3.2Calculation of Bonus Base – The Bonus Base shall equal the sum of i.7.5 percent of Prior Year End Net Worth and ii. the aggregate bonus amounts that would be payable under this Plan for the year if the bonus rate for the year were 5 percent of Base Salary. Prior Year End Net Worth – Prior Year End Net Worth shall equal the consolidated net worth of the Corporation as of the end of the prior fiscal year, as stated in the annual report for that year, as adjusted to reflect the net worth of the Corporation on a FIFO (First-In, First-Out) basis and further adjusted in the discretion of the Chief Executive Officer to reflect significant sales or acquisitions of corporate assets and other extraordinary items, and changes in accounting standards during the current fiscal year. 2 Bonus Amounts – If the Pre-Tax Profit for the fiscal year equals the sum of the amounts described in columns (A) and (B) for a given level below, then the bonus payments for the fiscal year shall be the percentage of Base Salary described in column (C) for that level, subject to Sections 3.2.3, 3.4, and 4: (A) Amount Equal to This Percentage of Prior Year End Net Worth (B) Amount Equal to This Percentage of Eligible Employees’ Aggregate Base Salary (C) Bonus as Percentage of Base Salary % 5
